Filed 4/11/16 P. v. Aytman CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F069660

    v.                                                              (Tulare Super. Ct. No. VCF268356)

TORRIAN TERRELL AYTMAN,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Valeriano
Saucedo, Judge.
         Tanya Dellaca, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*Before    Gomes, Acting P.J., Kane, J., and Franson, J.
       Appellant Torrian Terrell Aytman pled no contest to voluntary manslaughter
(Pen. Code, § 192, subd. (a))1 and admitted a gang enhancement (§ 186.22, subd.
(b)(1)(C)) and a personal use of a firearm enhancement (§ 12022.5, subd. (a)(1)).
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       Shortly after midnight on July 30, 2011, Tulare Police Officer Misael Aguayo
responded to the location of a shooting and found Orlandis Perkins lying on the ground
with several gunshot wounds including one to the left side of his head, one to his
abdomen, and one to his back. Perkins was transported to the hospital where he was
pronounced dead.
       At approximately 1:00 a.m. Officer Jess Guzman interviewed N.J. who told her
that she had been at a party at an apartment earlier that night that was attended by
members of one gang. At approximately 12:00 a.m. she saw Perkins, who was a member
of a rival gang, enter the apartment, look around, and leave. Later, N.J. went outside and
saw Aytman, who was a member of the gang that was at the party, walking around and
“mugging” two members of the rival gang. As Aytman walked away, N.J. saw Perkins
run from behind her towards Aytman. She then saw Perkins lunge towards Aytman and
heard people telling Aytman to shoot him. Aytman responded by turning around and
firing a shot at Perkins. As N.J. ran for cover, she looked back and saw Perkins fall to the
ground and Aytman shoot him two or three more times before running away. At
approximately 5:00 a.m., N.J. picked Aytman out of a photo lineup as the man she saw
shoot Perkins.



1      Undesignated statutory references are to the Penal Code.


                                             2
       Further investigation determined that when Perkins went into the apartment he
punched a rival gang member and yelled out the name of his gang and afterwards there
was an exchange of words and gang signs between members of the two gangs. The
investigation also determined that Cleo Green, the leader of the gang in the apartment,
was the one yelling for Aytman to shoot Perkins.
       On June 14, 2013, the district attorney filed an information charging Aytman with
murder (count 1/§ 187, subd. (a)) and participating in a criminal street gang (count 2/
§ 186.22, subd. (a)). Count 1 also alleged as a special circumstance that Aytman was a
gang member and that the murder was carried out to further the activities of the gang
(§ 190.2, subd. (a)(22)), a personal discharge of a firearm resulting in great bodily injury
enhancement (§ 12022.53, subd. (d)), a personal use of a firearm enhancement
(§ 12022.5, subd. (a)), a gang enhancement (§ 186.22, subd. (b)(1)(C)), and that the
charged offense was punishable in state prison with a sentence of life (§ 186.22, subd.
(b)(5)).
       On February 24, 2014, after the district attorney amended count one to charge
Aytman with voluntary manslaughter, Aytman entered his no contest plea to that charge
and admitted the arming and gang enhancements in exchange for the dismissal of the
remaining count and allegations.
       On May 5, 2014, the court sentenced Aytman to an aggregate 20-year prison term,
consisting of the middle term of six years on his voluntary manslaughter conviction, a 10-
year term on the gang enhancement, and the middle term of four years on the arming
enhancement.
       Aytman’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Aytman has not responded to this
court’s invitation to submit additional briefing.

                                              3
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               4